                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL O’LEARY, as                               :                CIVIL ACTION
 Administrator Ad Prosequendum for                 :
 the Estate of Shawn Patrick O’Leary,              :
 Deceased                                          :
                                                   :
                     v.                            :
                                                   :
 WEXFORD HEALTH SOURCES,                           :
 INC., ET AL.                                      :                NO. 16-1393

                                               ORDER

       AND NOW, this 20th day of November, 2019, IT IS HEREBY ORDERED that the pro

hac vice admission of Sonia Perez-Chaisson, allowing her to appear before this Court in connection

with the above-captioned action, is HEREBY REVOKED as a consequence of her conduct during

the telephone conference held by Magistrate Judge Timothy R. Rice and counsel on November 19,

2019 and her conduct during telephone conferences held by this Judge on August 5, 2019 and

October 15, 2019.1 Ms. Perez-Chaisson shall have until November 26, 2019 to move for

reconsideration of this Order by written submission.




       1
         It has been brought to our attention that one of Plaintiff’s attorneys, Sonia Perez-Chaisson,
engaged in conduct during the November 19, 2019 telephone conference that violated both this
Court’s Standards for Professional Conduct and this Judge’s Policies and Procedures. Specifically,
Ms. Perez-Chaisson repeatedly interrupted Magistrate Judge Rice, spoke over Magistrate Judge
Rice, falsely accused Magistrate Judge Rice of “sexism,” and lectured Magistrate Judge Rice on
the manner in which he should approach the settlement process. Ms. Perez-Chaisson engaged in
similar behavior, repeatedly interrupting and talking over this Judge, during telephone conferences
we held with counsel for all parties on August 5 and October 15, 2019. Such conduct violates the
Rules of Professional Conduct adopted by the Supreme Court of Pennsylvania and by this Court.
See Local Civil Rule 83.6, Rule IV.B. (adopting the Rules of Professional Conduct adopted by the
Supreme Court of Pennsylvania). Specifically, such conduct violates the Code of Civility, which
requires a lawyer “to treat all participants in the legal process in a civil, professional and courteous
manner” and mandates that “[a] lawyer should speak and write in a civil and respectful manner in
all communications with the court, court personnel, and other lawyers.” Supreme Court of
Pennsylvania, Code of Civility, Art. II ¶¶ 1-2.
                                                      BY THE COURT:


                                                      /s/ John R. Padova

                                                      ____________________________
                                                      John R. Padova, J.




        In addition, my Policies and Procedures specifically instruct attorneys that appear before
me that “[p]racticality, civility, and professionalism facilitate the orderly resolution of cases” and
further direct counsel “to read and be guided by the American College of Trial Lawyers’ Code of
Pretrial Conduct and Code of Trial Conduct.” See The Honorable John R. Padova, Polices and
Procedures, http://www.paed.uscourts.gov/documents/procedures/padpol.pdf, at 1. The American
College of Trial Lawyer’s Code of Pretrial Conduct requires that “[a] lawyer must be respectful,
diligent, candid and punctual in all dealings with the judiciary” and “must always show courtesy
to and respect for a presiding judge.” American College of Trial Lawyers’ Code of Pretrial
Conduct, http://www.paed.uscourts.gov/documents/procedures/padpolc.pdf, at 4.
        We note that we sanctioned Ms. Perez-Chaisson in the amount of $1000.00 on September
17, 2019 for her conduct in connection with the August 9, 2019 deposition of Dr. Fisher. While
we have not based our decision to revoke Ms. Perez-Chaisson’s pro hac vice admission on her
August 9, 2019 conduct, it is clear that she has not altered her behavior as a result of the sanction
we imposed on her on September 17, 2019.
                                                  2
